Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 11 are pending.

Election/Restrictions
Applicant’s election of Group I and species X is a CD20 antibody, Y is 4-1BB and R is IL7Ra of in the reply filed on 5-27-2021 is acknowledged. The examination of the claims has been restricted to the elected species of chimeric antigen receptor.
Claims 5-8 and 11 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6-20-2018. It is noted, however, that applicant has not filed a certified copy of the CN20180636414.1 application as required by 37 CFR 1.55.

Abstract
The abstract is objected to because of the inclusion of a drawing on the same sheet as the abstract; and whether the drawing was intentionally included on the same page as the abstract or not, per 37 C.F.R. § 1.72, the sheet presenting the abstract may not include other parts of the application or other material.  See M.P.E.P. § 608.01(b).

Claim Objections
Claim 2 is objected to because of the omission of “or” before the listing of the final member of the grouping recited by the claim.  Claim 2 is also objected to because the claim recites, “X is selected from anti-CD19 antibody, anti-CD20 antibody, EGFR antibody, HER2 antibody, EGFRVIII antibody, anti-PSMA antibody, anti-BCMA antibody, anti-CD22 antibody, anti-CD30 antibody”.  
	For clarity and consistency it is suggested that claim 2 be amended to recite, “X is selected from an anti-CD19 antibody, an anti-CD20 antibody, an anti-EGFR antibody, an anti- an anti-EGFRVIII antibody, an anti-PSMA antibody, an anti-BCMA antibody, an anti-CD22 antibody, and an anti-CD30 antibody”.
	Claim 3 likewise is objected to as lacking an appropriate article in front of “intracellular domain”.  In each instance the claim should be amended to recite “an intracellular domain” for proper clarity.
	Claim 4 is objected to as it encompasses non-elected subject matter. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 13 is illegible.  It is impossible to interpret either the text or the graphics.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The specification discloses an anti-CD20 scFv construct antihCD20-20BBZ of SEQ ID NO:1 alone and with additional intracellular domains comprising SEQ ID NO:2 and SEQ ID NO:7.  Other than antihCD20-20BBZ, the specification does not disclose any other functional molecules that are capable of specifically binding to a tumor.  The structures corresponding to “20BBZ” are not in of themselves described.  There are no functional structural domains delimited in the specification that are identified for use in the chimeric antigen receptor as claimed.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.   Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.   In this instance, the claims are drawn to a “chimeric antigen receptor” (CAR).  According to claim 1 the CAR has a structure that is represented by “scFv(X)-(Y)- an intracellular domain of a costimulatory receptor 4-1BB-CD3zeta-an (M) intracellular domain of IL7Ra- and (N) an intracellular domain of IL2Rg” a it unclear of what particular elements the CAR is comprised because claim 1 does not define the structural content of the domains.  Nevertheless, it would appear that the claimed CAR may lack some of the elements that according to the disclosure are essential (e.g., a transmembrane domain adjoining X, which is a tumor-targeting 
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “chimeric antigen receptor” and/or a cell comprising the claimed “chimeric antigen receptor”, which is administrated so as to prevent or treat a tumor, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a chimeric antigen receptor (CAR) per se.  The specification as filed provides for no use in vitro or in vivo of the receptor alone.  The specification teaches that when expressed in a T cell that the T cell is then able to provide for cell killing in vitro and in vivo, however no such use is disclosed for the claimed CAR.  There is no use disclosed/taught or derivable from the specification as filed and the art does not teach the use of the receptor absence its presence in a T cell.  Even if the skilled artisan could produce and purify the CAR per se, the CAR would not have any readily apparent effect on target/tumor cell viability as the signaling components of the CAR (i.e. -(Y)CD3zeta-MN) require the intracellular environment of a T cell to trigger T cell effector functions in vitro and in vivo.   Absent a role for target/tumor cell killing, the CAR has no disclosed use.  Similarly, the prior art fails to teach any disclosed use for the CAR protein, absent its expression in a T cell.
For the foregoing reasons, the specification fails to teach how to use the CAR protein and the skilled artisan would not be readily apprised of how to use the claimed product.



As to claim 1, the claim recites “scFv(x)” but defines as X to include a tumor targeting antibody, or a ligand or a receptor capable of binding to a tumor.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “scFv” in claim 1 is used by the claim to mean “an antibody, a ligand or a receptor capable of specifically binding a tumor,” while the accepted meaning is “single chain variable fragment” of an antibody. The term is indefinite because the specification does not clearly redefine the term.  As dependent claims do not resolve this issue, they are likewise rejected.
According to claim 1 the claimed invention comprises an intracellular domain (Y) of a co-stimulatory receptor selected from ICOS, CD28, CD27, HVEM, LIGHT, CD40L, 4-1BB, 0X40, DR3, GITR, CD30, TIM1, SLAM, CD2, and CD226, as well as a co-stimulating receptor (X) selected from  ICOS, CD28, CD27, HVEM, LIGHT, CD40L, 4-1BB, OX40, DR3, GITR, CD30, TIM1, SLAM, CD2, and CD226.  Here it is not evident which portion of any of the recited co-stimulatory receptors (e.g., CD28) is regarded as an intracellular domain thereof, which is suitably used to construct the claimed invention and because it is not evident what, if any, specific activity or biologic function the intracellular domain of any of the recited co-stimulatory receptors must have or retain, so as to be suitably used to construct the claimed invention, there is no means by which the portions thereof that are to be used to construct the claimed invention can be selected, identified, or distinguished from others (e.g., portions of the intracellular domain of the co-stimulatory receptor, which is not suitably used in constructing the claimed invention).  Nevertheless, the co-stimulatory or co-stimulating receptors are only identified using the terms listed by the claim (e.g., DR3).  The use of such laboratory or clinical designations only to identify a particular polypeptide renders the claims indefinite because different laboratories or clinics may use the same designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case here since, for example, it appears that “OX40” may also be known by a number of other aliases that include, e.g.: “ACT35”, “CD134”, “IMD16”, “TNFRSF4”, and “TXGP1L”.  In addition, it is aptly noted that the same term is often used in the art to describe 
As to claims 1-3, other than the term “intracellular” the metes and bounds of the “domain” and the particular structural feature of each receptor element is not defined in the specification or the art.  The metes and bounds of the particular molecule and the domain derived therefrom cannot be readily ascertained such that the skilled artisan would be readily apprised if they were infringing upon the claimed subject matter .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltzius et al (WO2017/173256, 10-5-2017; of record) in view of Chen et al (Medical Science Monitor, 21:2110-2115, 2015).
Wiltzius et al discloses a polynucleotide that encodes a chimeric antigen receptor (CAR) and a polypeptide encoded by same, the polynucleotide comprising: (i) an antigen binding molecule which may be a molecule that specifically binds CD20 (page 43, paragraph [0184]) which maybe an scFv antibody at paragraph [[0205], (ii) a costimulatory domain, and (iii) an activating domain at paragraph [0214].  Wiltzius et al also discloses that CARs may comprise, for example, an extracellular single chain variable fragment (scFv) having specificity for a particular tumor antigen, which is directly or indirectly linked to an intracellular signaling part comprising at least one costimulatory domain, the costimulatory domain being directly or indirectly linked to at least one activating domain; and the components may be arranged in any order. The costimulatory domain may be derived from a costimulatory protein known in the art and the activating domain may be derived from, for example, any form of CD3-zeta. The CAR may be designed to have two, three, four, or more costimulatory domains. Suitable intracellular signaling domains comprise, but are not limited to, 4- lBB/CD137, CD2, CD27, CD28, CD30, DNAM1(CD226), LIGHT, SLAM, a cytokine receptor, IL-2R beta, IL-2R gamma and IL-7R alpha (see claims 1-22, claim 8 in particular which recites combinations thereof, description, paragraphs 49 and 141-184).  Wiltzius et a differs from in that the structure of a chimeric antigen receptor being fused with an intracellular region of the cytokine receptor, i.e., MN, after CD3zeta and does not disclose a specific CD20 antibody.
Chen et al (Medical Science Monitor, 21:2110-2115, 2015)  teach the construction of chimeric antigen receptor comprising an anti-CD20 single-chain antibody (scFv(X)- CD28-CD137(i.e. 4-1BB)-TCRζ (i.e. zeta) at Figure 3 at page 2113 and its expression in T cells 
It would have been prima facie obvious to modify the CAR of Chen et al by the addition or costimulatory signaling domains of IL7Ralpha and IL2Rgamma  in this order because Wiltzius et a ldiscloses that the suitable intracellular signaling domains may be cytokine receptors, IL-2R beta, IL-2R gamma, IL-7R alpha, and so on. Wiltzius et al specifically discloses the CAR may be designed to have two or more costimulatory domains in any order to provide for redirected T cell killing of the target by the CAR T cell.  In view of the teachings of the art one skilled in the art at the time of filing would be motivated to fuse intracellular regions of cytokine receptors, such as lL7Ra/IL2Rg, to the existing CD20 CAR of Chen et al as a means of further investigation/optimization of the ability of the known anti-CD20 CAR T cells to exhibit expansion, tumor killing and persistence in vivo.  


Claim Free of the Prior Art
Claim 4 is free of the prior art inasmuch as it is limited to the elected species of CD20 chimeric antigen receptor comprising SEQ ID NO:1 fused to SEQ ID NO:2 fused to SEQ ID NO:7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645